Citation Nr: 1130561	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-27 112 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for residuals of a left wrist disability.

3.  Entitlement to service connection for residuals of chemical poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1965.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In December 2008 and November 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In August 2009, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issue of entitlement to service connection for residuals of chemical poisoning is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A current low back disability, to include degenerative disc disease (DDD), did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.

3.  Residuals of a left wrist disability did not have their onset in service and have not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  A low back disability, to include DDD, was neither incurred in nor aggravated by active military service; and this condition cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Residuals of a left wrist disability were not incurred in active military service.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claims of entitlement to service connection for a low back disability and residuals of a left wrist disability, the Board observes that the RO issued VCAA notice to the Veteran in July 2005, March 2006 and December 2009 letters which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The July 2005 VCAA notice was issued prior to the October 2005 rating decision from which the instant appeal arises.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decisions.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.

The Board notes that the that the claimant was not informed until the March 2006 letter of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in the July 2007 and January 2011 supplemental statements of the case, and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's available service treatment records, VA medical treatment records and evaluations are of record, as well as private treatment records and evaluations, Social Security Administration records, transcripts of the Veteran's testimony at his hearings, and the Veteran's written contentions regarding the circumstances of his disabilities.  These records were reviewed by both the RO and the Board in connection with the Veteran's claims.  Likewise, although the Veteran has testified that his service treatment records are incomplete and specifically that Womack Army hospital treatment records from 1962 are missing, a written response from the NPRC to VA's requests indicates that the facility does not have medical records for the Veteran.  Likewise, VA has made documented efforts to obtain all of the Veteran's service treatment records and has been advised that there are no additional available service treatment records.  Finally, the Veteran has indicated that private treatment records from several providers are no longer available.  Based on the foregoing, it is clear that further requests for service treatment records and identified private treatment records for the Veteran would be futile.  There remains no issue as to the substantial completeness of the Veteran's claims.

With respect to the VA compensation examination and opinions provided the Veteran in December 2006, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the December 2006 VA general medical examination report is adequate, as it was predicated on a review of the claims files and all pertinent evidence of record as well as on physical examination, and provided opinions regarding whether the Veteran's alleged disabilities were incurred in or caused by his service; the examiner supplied explanations for his conclusions.  Therefore, the Board finds that these opinions provide adequate bases for deciding the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that he currently has a low back disability and residuals of a left wrist disability as a result of his service.  He contends that he injured his back during a parachute jump and that his present left wrist disability, to include left wrist ganglions, are a result of an injury in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Low Back Injury

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he injured his back during a parachute jump in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a specific back disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  For example, he injured his back in service, but he is not competent to state that his currently diagnosed DDD or any other back disability is a result of the in-service injury.

Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current back disability, to include DDD.  Initially, despite his testimony that he was treated by a medic for his back injury, the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for a back disability.  

Although medical evidence reveals that the Veteran currently suffers a low back disability, to include DDD, the Board finds that preponderance of the competent evidence of record does not etiologically link the Veteran's current back disability to his service or any incident therein.  In fact, the December 2006 VA examiner opined that was not possible to link his parachute jumps in service with his development of DDD without resorting to speculation.  The examiner noted that the Veteran suffered no documented low back injury in his service treatment records and that the first low back complaints are many years later and related to recent events as to the onset of back pain, not to his service.  Indeed, VA and private treatment records, dating from March 1983 to January 2010, shows the Veteran complained of back pain as early as October 2000.  At that time he reported that he had been experiencing back pain radiating into his legs for approximately 1 1/2 years.  A December 2000 treatment record shows that he denied any other significant medical history.  He was diagnosed with spinal stenosis.  Later treatment records indicate that he had a long history of back pain, sometimes stated as 10 years.  There is no medical opinion of record etiologically linking his current low back disability to his service.  As noted above, the medical evidence of record indicates that the Veteran was not treated for any relevant complaints associated with a low back injury in service, and medical evidence indicates that he was initially diagnosed with a low back disability as early as October 2000.  VA requested the Veteran submit evidence etiologically linking his current back disability to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current low back disability to service or any incident therein.  He has further indicated that records from physicians who treated him for back pain shortly after his discharge are unavailable as one physician is now deceased and the other retired and no longer has the treatment records.

To the extent that the Veteran asserts continuity of the symptoms associated with a low back disability since an injury in service, available private and VA treatment records dating from 1983, as well as the December 2006 VA compensation examination, while noting his complaints, show no relevant findings, treatment or diagnoses prior to 2000.  Moreover, none of the treatment records note a back injury in service or an etiological link to the Veteran's service.  The Board finds the December 2006 VA examiner's opinion more probative than the Veteran's assertions, as the examiner's opinion was based on a review of the Veteran's claims files and the examiner provided thorough rationale for his opinion that incorporated the Veteran's post-service treatment records as well as his service treatment records and reported history.  

While the Board finds the Veteran is competent to say that he has experienced recurrent and intermittent low back pain since an in-service injury during a parachute jump, his statements are directly contradicted by the contemporaneous treatment records.  In this regard, this is not a case where there is an absence of service medical evidence, but rather the service treatment records appear to be complete and show no relevant complaints.  Cf. Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011) (Lance, J., concurring) (noting that, in cases involving combat, VA is prohibited from drawing an inference from silence in service medical records (SMRs), but explaining that in cases where such an inference is not prohibited, VA may use silence in the SMRs as contradictory evidence if the SMRs appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Moreover, the Veteran testified that he was given light duty and bed rest rather than treatment.  Finally, there is no evidence of treatment for back complaints until October 2000, 45 years after the Veteran's discharge.  At that time, the Veteran repeatedly gave a 10-year history of back pain and did not link it to service or any injury therein.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a low back disability, to include DDD, must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Wrist Disability

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board also concludes that the Veteran is not entitled to service connection for residuals of a left wrist disability.  Initially, the Veteran's service treatment records show he complained of a left hand injury in June 1962.  X-ray studies of the left hand revealed a small chip fracture of the mid-shaft metacarpal of the index finger.  The hand was put in a short arm cast with splints, which was removed later that month.  In September 1962, the Veteran again injured his left hand playing football.  At the time he indicated that he hurt his left middle finger.  X-ray studies showed soft tissue swelling, but no fracture.  A November 1962 treatment record indicates he had sprained the proximal metaphalangeal joint of the left middle finger 5 weeks before and that he continued to have some limitation of full flexion.  There are no further complaints, findings, treatment or diagnosis of a hand disability during service.  Service treatment records show no complaints, findings, treatment or diagnoses for a left wrist disability, including any cysts or ganglions.  Finally, at his August 2009 hearing, the Veteran testified that he could not remember how he injured his wrist.

The Board further finds that the objective evidence of record fails to show that the Veteran had any left wrist disability, diagnosed as a recurrent ganglion, prior to March 1983, almost 18 years after his discharge from service in August 1965.  Although the Veteran testified that his physicians told him that a ganglion cyst is progressive and probably started in service, the Board finds the contemporaneous service treatment records, as well as the post-service treatment records showing no treatment for a left wrist ganglion cyst prior to March 1983 to be more probative and credible than the Veteran's current assertions, given at least 45 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, the Veteran has not provided any medical evidence etiologically linking his current left wrist complaints, to include recurrent ganglion cysts, to service or any incident therein.  Finally, the Board finds the December 2006 VA examiner's opinion that the Veteran's excised left wrist ganglion cyst or subsequent complaints of left wrist pain are not related to his left index or middle finger injuries in service more probative than the Veteran's current assertions, as it is based on a review of his claims files in conjunction with an examination, and the examiner provided rationale for his opinion.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for residuals of a left wrist disability must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back injury, to include DDD, is denied.

Service connection for residuals of a left wrist disability is denied.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran's service treatment records do indicate that he was hospitalized 13 days for an accidental ingestion of solvents in March 1965, and developed moderate asthmatic wheezing and bronchitis, as well as some burning sensations in the epigastrium during his recovery.  Although the Veteran testified at his August 2009 hearing that he had no current disability as a result of his documented chemical poisoning in service, during his earlier October 2006 hearing, he testified that respiratory testing was borderline.  It appears that he may be claiming a respiratory disability as a result of his chemical poisoning in service.  During the course of his appeal, the Veteran has not been provided a VA respiratory examination to determine the nature and etiology of any current respiratory disability.  The Board therefore finds that the Veteran should be afforded a VA respiratory examination to determine the current nature, extent and etiology of any current respiratory disability.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA respiratory examination to determine the etiology of any current respiratory disability, if found to be present.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current respiratory disability, if found to be present, had its onset in service or is the result of documented chemical poisoning by ingestion in service.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


